AO 245B (CASDRev. 08/l3) Judgment in a Criminal Case for Revocations                                              FILE[l~~
                                     UNITED STATES DISTRICT Co                                                     FEB 11 2019
                                           SOUTHERN DISTRICT OF CALIFORNI                                   CLERK, U.S. DtSTRfCT    c,,·,··r
                                                                                                        SOUTHERN DISTRICT OF CALh~Ml\liA
             UNITED STATES OF AMERICA                                  JUDGMENT IN A ~1I.Io.I.I1.oIo.I..J.~~~EIiI.-._-:D;;.:;:E.:;....:h,.~,"'.:-I"
                                                                       (For Revocation of Probation or Supervised Release) 

                                v.                                     (For Offenses Committed On or After November I, 1987) 

      DANIEL ENRIQUE MILLAN-AISPURO (15) 

                                                                          Case Number:         13CR0492-GPC 


                                                                       CARLOS RUAN
                                                                       Defendant's Attorney
REGISTRAnON NO.                 37467298


THE DEFENDANT: 

~    admitted guilt to violation of allegation(s) No.        1


     was found guilty in violation of allegation(s) No.
                                                           -------------------------- after denial of guilty.
Accordinf;{ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
        IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      February 8. 201 9



                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                            13CR0492-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                 DANIEL ENRIQUE MILLAN-AISPURO (15)                                      Judgment - Page 2 of 4
CASE NUMBER:               13CR0492-GPC

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D	    The defendant is remanded to the custody of the United States Marshal.

 D 	 The defendant shall surrender to the United States Marshal for this district:
       D     at                              A.M.             on
                                                                   -------------------------------------
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons: 

             on or before 

             as notified by the United States Marshal. 

       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

                                                                         to
       Defendant delivered on 	
                                  --------------------------                  ------------------------------
 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                      By 	                 DEPUTY mUTED STATES MARSHAL




                                                                                                       13CR0492-GPC
